Exhibit 99.1 Contact:Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp EPS Increases 100% to $0.20 for Third Fiscal Quarter of 2014 Increases Cash Dividend 25% to $0.05 Per Share HOQUIAM, WA – July 22, 2014 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported net income to common shareholders of $1.43 million, or $0.20 per diluted common share for the quarter ended June 30, 2014.This compares to net income to common shareholders of $1.16 million, or $0.16 per diluted common share, for the quarter ended March 31, 2014, and net income to common shareholders of $678,000, or $0.10 per diluted common share, for the quarter ended June 30, 2013.In the first nine months of fiscal 2014, Timberland’s net income to common shareholders was $4.00 million, or $0.57 per diluted common share, compared to $3.32 million, or $0.48 per diluted common share, for the first nine months of fiscal 2013. Timberland’s Board of Directors also declared an increased quarterly cash dividend to common shareholders of $0.05 per common share payable on August 28, 2014 to shareholders of record on August 14, 2014. “Although we continue to operate in a difficult interest rate environment we are pleased to report a significant increase in net income year over year and to announce a 25% increase in the dividend to our shareholders,” stated Michael R. Sand, President and Chief Executive Officer.“During the quarter we continued to see positive trends in our financial metrics as we focused on the generation of variable rate assets in anticipation of a changing interest rate environment.The $9 million increase in loans originated compared to the prior quarter included $5 million in C&I credits which, along with shorter duration construction loans, we are continuing to emphasize.” Fiscal Second Quarter 2014 Highlights (at or for the period ended June 30, 2014): · Earnings per diluted common share for the current quarter increased 100% to $0.20 from $0.10 for the comparable quarter one year ago and increased 25% from $0.16 for the preceding quarter; · Earnings per diluted common share for the first nine months of fiscal 2014 increased 19% to $0.57 from $0.48 for the first nine months of fiscal 2013; · Declared a quarterly cash dividend of $0.05 per common share; · Net interest margin for the current quarter increased to 3.86% from 3.85% for the preceding quarter; · Non-performing assets decreased 17% year-over-year and 9% from the prior quarter; · OREO and other repossessed assets decreased 27% year-over-year and 15% from the prior quarter; · Net charge-offs decreased 88% to $186,000 for the current quarter from $1.57 million for comparable quarter one year ago; and · Book value and tangible book value per common share increased to $11.54 and $10.74, respectively at quarter end. Capital Ratios and Asset Quality Timberland Bancorp remains well capitalized with a total risk-based capital ratio of 14.87% and a Tier 1 leverage capital ratio of 10.62% at June 30, 2014. Reflecting continued improvement in asset quality, no provision for loan losses was required for the quarter ended June 30, 2014, compared to $1.39 million in the comparable quarter one year ago.The Bank had net charge-offs of $186,000 during the Timberland Fiscal Q3 Earnings July 22, 2014 Page 2 current quarter, compared to a net recovery of $4,000 for the preceding quarter and net charge-offs of $1.57 million for the comparable quarter one year ago. Total delinquent loans (past due 30 days or more) and non-accrual loans decreased 10% to $13.3 million at June 30, 2014, from $14.7 million at March 31, 2014, and decreased 3% from $13.6 million one year ago.The non-performing assets to total assets ratio improved to 3.38% at June 30, 2014, from 3.69% three months earlier and 4.04% one year ago. Non-accrual loans decreased 4% to $12.1 million at June 30, 2014, from $12.6 million at March 31, 2014, and increased 2% from $11.8 million at June 30, 2013.The non-accrual loans at June 30, 2014, were comprised of 45 loans and 36 credit relationships.By dollar amount per category: 43% are secured by residential properties; 43% are secured by land; and 14% are secured by commercial properties. Other real estate owned (“OREO”) and other repossessed assets decreased 15% to $11.2 million at June 30, 2014, from $13.2 million at March 31, 2013, and decreased 27% from $15.3 million at June 30, 2013.At June 30, 2014, the OREO portfolio consisted of 50 individual properties.The properties consisted of 26 land parcels totaling $4.2 million, 18 one-to four-family homes totaling $3.6 million, five commercial real estate properties totaling $3.2 million, and one multi-family property of $142,000.During the quarter ended June 30, 2014, eight OREO properties totaling $2.4 million were sold for a net gain of $43,000. Balance Sheet Management Total assets decreased by $4.8 million to $727.6 million at June 30, 2014, from $732.4 million at March 31, 2014.The decrease in total assets was primarily due to a $5.7 million decrease in total deposits, which reduced the amount of assets held in overnight liquidity. Liquidity measured by cash and cash equivalents, CDs held for investment and available for sale investments as a percentage of total liabilities was 15.4% at June 30, 2014, compared to 16.0% at March 31, 2014, and 17.7% one year ago. Net loans receivable increased $3.0 million to $557.7 million at June 30, 2014, from $554.7 million at March 31, 2014.The increase was primarily due to a $4.9 million increase in commercial business loan balances and a $1.8 million increase in construction and land development loan balances.These increases were partially offset by a $1.2 million decrease in land loan balances, a $900,000 decrease in one-to four-family loan balances, a $672,000 decrease in consumer loan balances and a $991,000 increase in the undisbursed portion of construction loans in process. Timberland Fiscal Q3 Earnings July 22, 2014 Page 3 LOAN PORTFOLIO June 30, 2014 March 31, 2014 June 30, 2013 ($ in thousands) Amount Percent Amount Percent Amount Percent Mortgage Loans: One-to four-family $ 17
